Citation Nr: 1423135	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  00-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for joint aches, to include as due to an undiagnosed illness as a result of service in the Persian Gulf theater of operations.  

2.  Entitlement to service connection for upper extremity symptoms, claimed as bilateral carpal tunnel syndrome (CTS), to include as due to an undiagnosed illness as a result of service in the Persian Gulf theater of operations.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served with a Reserve Component from September 1988 to September 1990, at which time he was ordered to active military service through June 29, 1991.  He then reverted to Reserve Component service until his discharge in September 1996.  He served in the Southwest Asia theater of operations from November 7, 1990, to May 29, 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appealed, and the claim was remanded on numerous occasions.  

A Travel Board hearing was held in May 2003 before a Veterans Law Judge (VLJ) at the Board.  The transcript of this hearing is of record.  In April 2014, the Veteran was notified that the VLJ who conducted the 2003 hearing was no longer employed by the Board.  Although he was offered an additional hearing before the Board, the Veteran chose not to have another hearing.  The Board's decision below is based on the available record.  

In November 2012, the Board denied the Veteran's claim for entitlement to service connection for joint aches (and bilateral CTS), to include as due to an undiagnosed illness as a result of service in the Persian Gulf theater of operations.  As noted on the title page of this decision, the Board has reclassified these disorders as separate entities for purposes of clarity, and they will be addressed as separate claims.  

The Veteran appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an August 2013 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the Board ignored pertinent evidence and did not provide an adequate basis for the denial.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

Issue # 2 as on the title page of this decision is being remanded.  That claim is addressed in the REMAND portion of the decision below.  It is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is shown to have had active service in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  The currently demonstrated joint aches (other than due to fibromyalgia and upper extremity symptoms, claimed as CTS) are shown as likely as not to be due to an undiagnosed illness that had its clinical onset during the Veteran's service in the Persian Gulf War.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, his disability manifested by joint aches (other than due to fibromyalgia and upper extremity symptoms, claimed as CTS) is due to an undiagnosed illness that was incurred in his service in the Southwest Asia theater during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VCAA is not required at this time.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).  

Additionally, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.317 (2013).  

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.317 (2013).  

With claims based on undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) (2013).  

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).  

The Veteran avers that his current joint aches are due to an undiagnosed illness that is related to his active service.  

Background

The Veteran's service records confirm his participation in the Southwest Asia theater of operations.  Thus, the Veteran is a Persian Gulf Veteran for purposes of 38 C.F.R. § 3.317 (2013).  

The Veteran's service treatment records (STRs) show that in February 1989, he sought treatment for complaints that included back pain following a (preservice) spinal tap, and an inservice episode in which he lost consciousness.  The assessment was mechanical neck and back pain.  A separation examination report is not of record.  A "report of medical history," dated in April 1991, shows that the Veteran stated, "I'm in good health," and that he was not taking medication.  In that report, he indicated that he did not have arthritis, rheumatism, or bursitis, a "painful or 'trick' shoulder or elbow," recurrent back pain, a "'trick' or locked knee."  

As for the post-active duty medical evidence, it consists of VA reports, dated between 1998 and 2013.  This evidence includes VA progress notes which show that the Veteran complained of symptoms that included fatigue and joint aches.  The reports note "joint pain-multiple joint symptoms," arthralgias, myalgia, and myositis.  A June 2000 NCV (nerve conduction velocity) test did not reveal definite electrophysiologic evidence of neuropathy.  X-rays of the bilateral wrists, and bilateral hands, performed in January 2001, were normal.  Several reports, dated between 2002 and 2003, note that the etiology of his "syndrome" or "complex" is not clear, and that a clear rheumatic disease syndrome could not be identified based on the current data.  In April 2003, the Veteran underwent a thigh biopsy, which was negative.  In September 2003, he was noted to have bilateral knee strain, and well as myalgia and myositis.  In 2005, he was noted to have CTS.  

A VA Gulf War Registry examination report, dated in March 1998, notes complaints that included fatigue and joint aches.  There was no relevant diagnosis. The report notes that he was to receive X-rays for his knees, ankles, and elbows, to rule out any possible degenerative joint disease, but that an examination of his extremities had been normal. 

A VA general medical examination report, dated in August 2006, shows that the Veteran complained of pain and stiffness in his bilateral knees, elbows, and wrists. The diagnosis notes non-specific symptoms of disorders that included polyarthralgia and myalgias since the early 1990s that were progressively getting worse, and that a rheumatologist had recently mentioned that the etiology of his symptoms remained unclear, with some mildly abnormal tests, and no objective evidence of treatable disease or a subclinical disease about to present itself, and that he was given the diagnosis of non-specific myalgias and myositis.  The examiner concluded that it is as likely as not that the Veteran's non-specific symptoms correlate to symptoms of Gulf War Syndrome.  

A VA neurological examination report, dated in October 2008, shows that the examiner noted that the Veteran's claims file had not been available for review, but that the Veteran carried diagnoses that included degenerative arthritis, rheumatoid arthritis (apparently a reference to his cervical spine), myalgia, and myositis.  Following an examination, the diagnoses noted "known case" for conditions that included myalgia, myositis, and rheumatoid arthritis.  

A VA examination report, dated in February 2009, shows that the Veteran reported migratory pains in his knees, elbows, and fingers, that he associated with his service, and which had begun shortly after returning home from the military.  X-rays of the knees and elbows were unremarkable.  An X-ray of the fingers revealed normal right fourth and fifth fingers.  The diagnosis was fibromyalgia.  

Service connection was established for fibromyalgia in an April 2009 rating decision.  A 10 percent rating was assigned and remains in effect.  

A VA general medical examination report, dated in November 2009, shows that the examiner noted that the purpose of the examination was to address only new issues and claims since the August 2006 VA examination.  The report shows that the Veteran complained of symptoms that included left shoulder pain.  The diagnoses included left shoulder strain.  The examiner stated that the Veteran's left shoulder strain was less likely than not related to his Gulf War service.  

The Veteran submitted three lay statements, received in November 2009.  Two of the authors assert that they have known the Veteran for about three, or six years, respectively, and that he has joint pain.  A statement from the Veteran's sister asserts that the Veteran has had joint pain since service.  

A VA joints examination report, dated in May 2010, shows that the Veteran denied a history of inservice joint pains, and that he reported that his joint pains began in 1991 or 1992.  The examiner, a physician, stated that there was no diagnosis as to the Veteran's subjective complaints of his knees and elbows, that his X-rays were negative, and that there were no specific changes on physical examination.  The examiner indicated that the Veteran's previous diagnosis of fibromyalgia was not within the purview of orthopedic surgery, but was within the purview of rheumatology.  The examiner stated that he could not find any relationship between the Veteran's complaints of his knees and elbows and his service, explaining that his symptoms began after separation from service.  

A VA joints examination report, dated in July 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported that during service he had hit his head on a table during basic training, and that in 1991 he had been hit on his head by siding from a truck.  The diagnoses included joint aches.  The examiner, a physician's assistant, concluded that it is less likely than not that his joint aches were related to his inservice head injury, explaining that he did not see any connection between the two conditions.  

In February 2012, the Board remanded the claim.  The Board requested that the examiner who performed the July 2011 VA examination clarify whether the diagnosis of joint aches represented a known clinical diagnosis, or, alternatively, whether joint aches represent signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness, citing 38 C.F.R. § 3.317(b)(5) (2013).  

In April 2012, a supplemental opinion was obtained from the July 2011 VA examiner.  The examiner stated that there was no clinical evidence of any known clinical diagnosis, nor was there any clinical evidence that represents signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner explained that the Veteran does not have any joint swelling, redness, fever, or weight loss attributable to his joint aches.  


Analysis

As noted above, Congress has created an exception to the basic entitlement rule in providing compensation for a "qualifying chronic disability" in Persian Gulf War Veterans.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013).  A qualifying chronic disability includes signs or symptoms that may be a manifestation of an undiagnosed illness, and the statute specifically includes symptoms such as fatigue, headache, muscle aches, and joint pains.  See 38 U.S.C.A. § 1117(g) (2013).  In these circumstances, a veteran need not have a known clinical diagnosis to be eligible for compensation.  

Here, the Veteran served in the Persian Gulf War.  He is competent to testify as to the onset of his symptoms, which was shortly after service in the 1990s.  Post-service, these symptoms or signs have persisted and are clearly chronic, but have not been attributed to a known clinical diagnosis other than fibromyalgia and possible CTS.  In fact, the examining VA physician in August 2006 noted non-specific symptoms of disorders that included polyarthralgia and myalgias since the early 1990s that had progressively worsened.  It was also noted that a rheumatologist had recently mentioned that the etiology of his symptoms remained unclear, and that he was given the diagnosis of non-specific myalgias and myositis.  The examiner concluded that it is as likely as not that the Veteran's non-specific symptoms correlate to symptoms of Gulf War Syndrome.  While subsequent examination reports do not support the Veteran's claim, this detailed report raises a reasonable doubt as the medical question in this case is clearly one where medical minds may differ.  What is clear is that the Veteran has long-standing joint aches which have not been attributed to a known diagnosis other than claimed CTS, to include his already service-connected fibromyalgia.  

Moreover, the Court has indicated that the VA opinions dated subsequent to the 2006 report are inadequate to answer the medical question at hand as the 2006 examiner's opinion was discounted without good argument.  

The Board recognizes that the Veteran does not need to show evidence of a nexus opinion under 38 C.F.R. § 3.317 (2013).  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Based on his verified qualifying service, the symptoms documented on record, medical opinion and his competent and credible lay statements, the Veteran has met the requirements for compensation for certain disabilities due to undiagnosed illnesses and his symptoms became manifest to a degree of 10 percent or more not later than December 31, 2016.  

In resolving all doubt in favor of the Veteran, service connection for a disability manifested by joint aches, other than fibromyalgia and upper extremity symptoms, claimed as CTS, due to an undiagnosed illness, is granted.  


ORDER

Service connection for chronic joint aches, other than fibromyalgia and upper extremity symptoms, claimed as CTS, claimed as due to an undiagnosed illness, is granted.  



REMAND

The Veteran also has upper extremity complaints, to include paresthesias in both hands.  It is noted that in 2005, questionable CTS was reported, but there is no indication in the record that any additional tests or exams were conducted to determine whether CTS was the appropriate diagnosis.  

Numerous examinations of record were conducted to address whether there was qualifying 38 C.F.R. § 3.317 undiagnosed illness.  The medical question of whether CTS is currently present and, if so, whether such is related to service, to include as due to an undiagnosed illness, has not been addressed.  Thus, the Board finds that it is unclear whether the Veteran had any current upper extremity complaints, to include CTS, at this time, and if so, whether such relate to a known clinical diagnosis, and whether such diagnosis is related to service; and if there is no current, known clinical diagnosis, whether he has any current symptomatology that may be attributed to an undiagnosed illness for 38 C.F.R. § 3.317 (2013) purposes.  Based thereon, the Board finds that a remand for a new VA examination is required.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records relating to the Veteran's upper extremity complaints and associate them with the claims file. 

2.  After the above development has been completed, schedule the Veteran for a new VA examination with an appropriate examiner to determine the current nature and the etiology of any upper extremity condition, to include complaints of paresthesias in the bilateral hands and possible CTS.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current upper extremity disorder, to include CTS, is related to service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

For any clinically diagnosed upper extremity condition, to include CTS, that is not found to be of service origin, please explain the rationale for such opinion.  

If the Veteran exhibits objective indications of a chronic disability that by history, physical examination, and any laboratory tests cannot be attributed to a current, known clinical diagnosis (i.e., an undiagnosed illness relating to service in the Persian Gulf), please explain the rationale for such conclusion in detail.  If the Veteran's upper extremity symptoms are due to the service-connected fibromyalgia, this should be so stated.  Likewise, if no disability is clinically diagnosed, and there is no objective indication of a chronic disability due to an undiagnosed illness, please provide a detailed rationale.  

Please ask the examiner to specifically address the Veteran's post-service complaints of bilateral tingling in the hands and the 2005 report of "questionable" CTS.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  Then, readjudicate the Veteran's claim for entitlement to service connection for upper extremity symptoms, claimed as bilateral CTS, to include as due to an undiagnosed illness as a result of service in the Persian Gulf theatre of operations.  If his claim remains denied, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


